Citation Nr: 1440358	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  10-28 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and reactive airway disease (RAD).

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a sinus disorder, to include sinusitis.

7.  Entitlement to an initial rating in excess of 30 percent for limitation of extension of the right knee.

8.  Entitlement to an initial rating in excess of 10 percent for laxity and degenerative joint disease of the right knee.

9.  Entitlement to a total rating based on unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active duty for training from June 1975 to October 1975, and active service from July 1976 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes that in a November 2013 letter, the Veteran's attorney waived RO consideration of any new evidence. 

The Veteran and her husband testified before the undersigned Veterans Law Judge via videoconference in May 2014.  A transcript of the hearing has been associated with the record.

The Veteran filed a notice of disagreement (NOD) with respect to a May 2014 decision, which denied service connection for radiculopathy of the lower extremities.  The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the notice of disagreement by way of a July 2014 letter and informed the Veteran that she could select to have a Decision Review Officer review her case.  She was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. 

The issues of entitlement to service connection for a cervical spine disability, a left knee disability, a respiratory disability, a sinus disorder, as well as the issues of entitlement to higher initial evaluations for the right knee disability and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability is related to the Veteran's service-connected right knee disability.

2.  Sleep apnea was not manifest in service and is unrelated to service.



CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability is proximately due to the service-connected right knee disability.  38 C.F.R. § 3.310(a) (2013). 

2.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Letters dated in July and August 2008 discussed the evidence necessary to support claims for service connection on a direct basis.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was advised of the allocation of duties between herself and VA.  She was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the examinations were adequate in that the examiners reviewed the history, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination and addendum reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which she and her husband presented oral argument in support of the claims on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b)  (West 2002). 

	

Low Back Disability

The Veteran seeks service connection for a low back disability, on the basis that she complained of back pain on separation from service.  Alternatively, she has argued that her current low back disability is related to her service-connected right knee disability.  

While a VA spine examination was carried out in August 2010, the examiner did not provide an opinion regarding whether the current low back disability, which is documented in the record, was caused or aggravated by the right knee disability.  However, the report of a private physician submitted by the Veteran's attorney does address this question.  In this regard, the Board observes that a September 2013 report by D.B.M., M.D., J.D. was submitted along with Dr. M.'s curriculum vitae, indicating that he completed an orthopedic residence and practiced in the field of orthopedics for many years.   Dr. M.'s report includes a comprehensive review of the Veteran's service and post-service treatment records.  He concluded, based on the medical evidence in the claims file, her lay statements, and an interview with the Veteran, that it was at least as likely as not that her chronic low back disability was directly related to her chronic antalgic gait that was the direct result of her service-connected right knee disability.  There is no medical evidence of record that counters Dr. M.'s findings, or his well-reasoned opinion.  Thus, the Board concludes that service connection is warranted for the Veteran's claimed low back disability as secondary to the service-connected right knee disability.

	Sleep Apnea

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to sleep apnea.  On various examinations throughout service, the Veteran's respiratory system was normal.  

Private medical records reflect a diagnosis of sleep apnea in October 2002.  

When she was seen to establish VA care in February 2011, the Veteran reported a diagnosis of sleep apnea in 2003, and that she used a CPAP machine with good results.  

On VA examination in October 2011, the examiner concluded that sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that sleep apnea was not diagnosed until many years following service, and that while the Veteran stated that she snored during service, that was many years before she was actually diagnosed.  She concluded that sleep apnea was due to morbid obesity, noting that the Veteran had a body mass index of 58.

During the May 2014 hearing, the Veteran and her husband testified that the Veteran had snored for many years, to include during service.

Upon careful review of the record, the Board has concluded that service connection is not warranted for obstructive sleep apnea.  There is no record of this disability in service or in the many years following separation from service, until 2002.  Thus the record demonstrates a remote, post-service onset of sleep apnea.

To the extent that the Veteran asserts that her currently diagnosed sleep apnea is related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints, and that her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  She is competent to report incidents and symptoms in service and symptoms since then.  She is not, however, competent to render an opinion as to the cause or etiology of sleep apnea, or to attribute the diagnosis of sleep apnea to snoring many years ago, because she does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Moreover, the Board observes that the objective record does not reflect complaints suggestive of sleep apnea until many years following service.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence showing a current diagnosis of sleep apnea, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013). 


ORDER

Entitlement to service connection for a low back disability as secondary to the service-connected right knee disability is granted.

Entitlement to service connection for sleep apnea is denied.


REMAND

	Cervical Spine

The Veteran seeks service connection for a cervical spine disability, which she claims is secondary to her right knee disability.  While a VA examination was conducted in August 2010, the examiner did not provide an opinion regarding a relationship between any cervical spine disability and the service-connected right knee disability.  No other practitioner has offered such an opinion.  The Board further notes that in light of the grant of service connection for a low back disability, the examiner should be asked to comment on any relationship between the low back disability and the claimed cervical spine disability.

	

Left Knee

During her May 2014 hearing, the Veteran reiterated her belief that her left knee disability was the result of overcompensation due to her right knee disability.  

On VA examination in May 2012, the Veteran's history was reviewed.  The examiner concluded that a left knee condition was less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  He reasoned that a review of the record revealed a June 1989 note from Baptist Medical Center's emergency department indicating complaints of left knee pain following an auto accident.  He further noted that the March 1999 record from Moore Orthopaedic diagnosed arthritis, and that the Veteran's weight at that time was 280 pounds.  He indicated that the Veteran's weight on current examination was 350 pounds.  He pointed out that there were no records of any left knee complaint or injury during service.  He opined that the left knee arthritis was the result of excessive wear on the joint due to longstanding morbid obesity.  He did not provide an opinion with rationale regarding whether the current left knee disability was aggravated by the serve-connected right knee disability.  Thus, the examination report is not adequate for the purpose of deciding this claim, and an opinion must be sought.  

	Sinusitis, RAD, and COPD

The Veteran seeks service connection for various respiratory disabilities as directly related to service.  Specifically, she alleges that service in the southern United States caused these claimed disabilities.  Service treatment records show intermittent treatment for upper respiratory complaints and infections.  Post-service records also show such complaints and treatment, to include hospitalization for pneumonia.  Private records indicate that the Veteran has undergone a battery of allergy testing, and she indicates that she is allergic to various allergens.  The Board acknowledges that a September 2010 VA examiner indicated that there was no current evidence of acute or chronic nose or sinus disease; however, in light of current diagnoses of allergies, RAD, and COPD, the Board concludes that a comprehensive sinus and respiratory examination is warranted to determine the etiology of any currently present sinus, respiratory, or pulmonary disorder.

	Right Knee Disability Evaluation

The Veteran was most recently afforded a VA examination of her right knee in July 2011, more than three years ago.  During her May 2014 hearing, the Veteran testified that the right knee disability had worsened.  She described the severity of her symptoms.  In light of the time that has passed, and the Veteran's allegations of worsening, the Board concludes that a current examination is necessary to accurately evaluate this disability.

	TDIU

The Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim of entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on those issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed cervical spine disability and left knee disability, and to determine the current severity of the service-connected right knee disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Cervical Spine
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present cervical spine disability is related to active service.  The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present cervical spine disability is due to or aggravated (i.e., increased in severity beyond the natural progress) by the Veteran's service-connected right knee or low back disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical spine disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected low back or right knee disability.

Left Knee
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present left knee disability is due to or aggravated (worsened beyond natural progression) by the Veteran's service-connected right knee disability.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left knee disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected right knee disability.

Right Knee Evaluation
The examiner should report the results of range of motion testing of the right knee.  The examiner should also comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.   The examiner's report should include a description of the above factors that pertain to functional loss that develops on repetitive use or during flare-up. If such is not possible without resorting to speculation, the examiner should explain why.

The examiner should also describe any other associated deformity or functional impairment of the right knee.  With respect to recurrent subluxation or lateral instability, the examiner should provide information as to the severity thereof.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. 

2.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of the claimed sinusitis and allergies, RAD, and COPD.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated studies should be performed. 

Following review of the claims file and examination of the Veteran, the examiner should identify all currently present respiratory disabilities.  The examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present respiratory disability is related to active service.  

Regarding the sinus disorder claim, the examiner's attention is directed to the December 2007 letter from Dr. Schaefer which notes bilateral ethmoid sinus disease with bilateral conchae bullosa.  The examiner should specifically indicate in the examination report whether the appellant has rhinitis, chronic sinusitis and/or some other type of sinus disorder.
The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


